Equatorial Guinea is participating in the 
debates of the sixty-first session of the General 
Assembly in the firm conviction that this world 
Organization remains the only forum with the authority 
necessary to resolve any situation facing the 
international community. Attempting to usurp that 
authority is irrational; it means negating the universal 
principles of international law, which govern our world 
with justice and equity.  
 That is why, before addressing any of the issues 
on our agenda, I wish to pay a well-deserved tribute to 
His Excellency Mr. Kofi Annan, the Secretary-General, 
and to His Excellency Mr. Jan Eliasson, President of 
the General Assembly at its sixtieth session, for the 
arduous task that they accomplished in the face of the 
conflicts that have threatened the peace and stability of 
the planet during 2006. 
 We should also like to welcome the election of 
Her Excellency Sheikha Haya Rashed Al-Khalifa, 
Legal Adviser to the Royal Court of Bahrain, who will 
preside over the General Assembly at this session. We 
believe that her election is an implicit recognition of 
the seriousness, dedication and dynamism that 
characterize her country’s quest for global equilibrium 
and its respect for the principles of international law, 
human freedom, the right of peoples to self-
determination, national independence and sovereignty, 
mutual respect among nations, and international 
cooperation to promote development and respect for 
human rights. 
 This session opens at a time of uncertainty for 
humanity, due to the many conflicts and the increasing 
socio-political imbalance threatening the lives of 
millions of people throughout the world. Humanity 
today finds itself in a complex situation that raises 
several questions. 
 What is the current role of the United Nations, 
given the absence of priorities in its decision-making 
process? What has been gained since the end of the 
cold war? What kind of future can humanity hope for 
in a world of so-called globalization, governed by a 
political and economic system characterized by 
inequality and a lack of cooperation in eradicating 
poverty in the weakest nations? What kind of future is 
there for the developing countries when the gap in the 
acquisition of technology for development continues to 
grow, or when sprawling intelligence services are 
constantly devising plans to keep the world under the 
political dominance and economic influence of the 
most powerful nations? 
 Those and similar questions must be the focus of 
attention of politicians and this world body if we are to 
straighten this crooked path in international relations. 
Presently, there is no judge capable of adjudicating any 
international conflict equitably and impartially. From 
 
 
23 06-52885 
 
our point of view, the authority of the United Nations 
has been taken hostage by certain interests that are 
monopolizing the world. Nevertheless, I am convinced 
that we still have time to rescue the situation if we do 
not wish to see the international community completely 
derailed, because the results obtained to date are not 
satisfactory. 
 We must first democratize this world 
Organization by reinstating its rightful authority on the 
international scene. We must also set an objective 
value to the globalization of politics by adopting new, 
equitable political and economic strategies to protect 
the legitimate interests of the weakest States. If we do 
not, we must be prepared to endure a world crisis as a 
result of our inability to sustain the current pressures 
and jarring disparities among nations. 
 Many conferences held in various political, 
economic and social forums have identified a number 
of strategies to reduce the gap that separates us all, but 
such strategies have always been met with the 
complete indifference of those who are supposed to 
execute them. 
 We ought not be surprised, then, by the 
phenomenon of terrorism that threatens the world 
today, because, although its methods and destructive 
effects on humans are condemnable, it remains the 
recourse of the oppressed and a reaction of those who 
oppose prevailing injustices that have been denounced 
throughout the last quarter of a century. 
 The ongoing mass migration of peoples from the 
South to the North is another consequence of the huge 
imbalance caused by the present unjust international 
economic system. That migration will never cease if 
the North does not help the South to develop with 
programmes of support and solidarity. 
 We would like to see democracy, equity and 
solidarity in a more harmonious world become the rule 
that would enable international relations to function, 
especially those governed by the Bretton Woods 
institutions, the World Trade Organization, the 
relationship between the European Union and the 
nations of the African, Caribbean and the Pacific, and 
all other economic relations between the North and the 
South. 
 Moreover, nature has endowed the world with 
immense natural resources that are perfectly sufficient 
to allow all to live in dignity. We do not have to resort 
to draconian rules of exchange that favour some and 
discriminate against others. Those who seek to 
monopolize resources that belong to humanity and who 
still believe in the larceny of the past, or rather in their 
own ability to perpetuate illegal exploitation by force, 
are the same people who today support and maintain 
vast mercenary organizations that fall upon the weaker 
nations in order to create internal political instabilities 
for their own selfish interests. 
 Indeed, my country has been a victim of such 
plotting because we own crude oil, the product that is 
today dividing and destroying the world. My country 
was able to avert a mercenary invasion on 6 March, 
2004, that was organized by powerful countries that 
continue to dispute among themselves and to nurture 
ambitions to gain free control of the world’s petroleum. 
Fortunately, our security services were alerted in time 
and were able to prevent the anticipated genocide. 
Those directly responsible for the attempted coup are 
serving time in prison, while the brains behind the 
whole thing are still at large and thumb their noses at 
justice. 
 Nevertheless, my Government does not believe 
that this natural resource belongs to us alone. My 
country benefits from barely 30 per cent of the 
proceeds from that exploitation, because, as we have 
explained time and again, due to an unjust system of 
exchange, the operating contracts give the lion’s share 
of those profits to our partners of the North. 
 In that regard, I noted at the sixtieth session of 
the General Assembly that if the responsibility of 
transparency is to be borne equitably, there is a need to 
demand the same from the operators of the extracting 
industries and compliance with the contracts and 
regulations that guarantee equal benefits between the 
parties concerned. 
 To conclude, the message from Equatorial Guinea 
is that we must respond as human beings, because we 
still have time to make this planet Earth a better place 
for human beings. Therefore, let us turn our backs on 
greed, hegemonic ambition and the lack of sensitivity 
to the sight of such horror and misery that is rife in our 
world, so that we can respond to this system of 
injustice and inequality, and so that, as human beings, 
we will be able to join hands and face, with solidarity, 
intelligence and wisdom, the challenge to spare 
humanity from the scourges of war, poverty and 
underdevelopment. 